[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-14594                FEBRUARY 17, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

                  D. C. Docket No. 04-00379-CR-1-CC-1

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                  versus

ROBERT JACKSON,
a.k.a. Nap,
a.k.a. Jake,

                                                      Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________


                            (February 17, 2006)

Before BLACK, CARNES and BARKETT, Circuit Judges.

PER CURIAM:
      Robert Jackson appeals his concurrent sentences of twenty-one months

imprisonment for the following charges: (1) conspiracy to make and possess false,

forged, and counterfeit obligations and securities of the United States, 18 U.S.C. §§

371, 472; (2) making false, forged, and counterfeit Federal Reserve Notes,

18 U.S.C. § 471; (3) two counts of possession of falsely made, forged, and

counterfeit Federal Reserve Notes with intent to defraud, 18 U.S.C. § 472; and (4)

transferring and delivering falsely made, forged, and counterfeit Federal Reserve

Notes, 18 U.S.C. §§ 472, 473. We affirm.

      Jackson’s first contends that the district court erred because it failed to

consider the factors in 18 U.S.C. § 3553 in determining his sentence. We “review

for unreasonableness” a sentence imposed post-Booker. United States v. Booker,

543 U.S. 220, ___, 125 S. Ct. 738, 745 (2005) (internal quotation marks and

alteration omitted); see also United States v. Crawford, 407 F.3d 1174, 1178 (11th

Cir. 2005) (noting that “Booker established a ‘reasonableness’ standard for the

sentence finally imposed on a defendant”). Nonetheless, we have held that the

district court is obligated “to calculate correctly the sentencing range prescribed by

the Guidelines.” Crawford, 407 F.3d at 1178. The requirement to calculate

correctly the guideline range applies to upward departures. See United States v.

Ellis, 419 F.3d 1189, 1193 (11th Cir. 2005).



                                           2
       In determining whether a sentence is reasonable, the district court should be

guided by the factors in § 3553(a). See Booker, 125 S. Ct. at 765–66; United

States v. Winingear, 422 F.3d 1241, 1246 (11th Cir. 2005). “These factors include

the available sentences, the applicable Guideline range, the nature and

circumstances of the offense, and the need for the sentence to reflect the

seriousness of the offense, promote respect for the law, provide just punishment for

the offense, and provide the defendant with needed medical care.” Winingear, 422

F.3d at 1246. Although the court must be guided by these factors, we have held

that “nothing in Booker or elsewhere requires the district court to state on the

record that it has explicitly considered each of the § 3553(a) factors or to discuss

each of the § 3553(a) factors.” United States v. Scott, 426 F.3d 1324, 1329 (11th

Cir. 2005).

       We may not correct an error that the defendant failed to raise in the district

court unless there is “(1) error, (2) that is plain, and (3) that affects substantial

rights.” United States v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir. 2005) cert.

denied, 125 S. Ct. 2935 (2005) (internal quotation marks and citation omitted). “If

all three conditions are met, an appellate court may then exercise its discretion to

notice a forfeited error, but only if (4) the error seriously affects the fairness,

integrity, or public reputation of judicial proceedings.” Id. (internal quotation



                                             3
marks and citation omitted). Where a defendant knowingly waives an objection at

sentencing, we will not review the issue even for plain error. See United States v.

Masters, 118 F.3d 1524, 1526 (11th Cir. 1997) (holding that although the court did

commit error, the plain error doctrine was inapplicable because the defendant was

fully aware of the error the court was going to make during sentencing and

nonetheless agreed to be bound by it); see also United States v. Olano, 507 U.S.

725, 733–34, 113 S. Ct. 1770 (1993) (explaining that in criminal cases, plain error

review under Rule 52(b) extends to forfeited errors, in which the defendant fails to

make a timely objection, but not to waived errors, in which the defendant

intentionally relinquishes or abandons a known right).

      Jackson was sentenced after Booker and was well aware that the district

court was not bound to sentence him within the guideline range. Nonetheless, he

did not argue to the district court that a sentence below the guideline range was

appropriate. Instead, he requested a sentence at the low end of the range. The

court honored this request, imposing the lowest possible sentence within the

guideline range. For these reasons, Jackson has waived even plain error review of

the reasonableness of his sentence, and we will not review whether the district

court erred in failing to consider the factors in 18 U.S.C. § 3553. Even if Jackson’s

argument was open to plain error review, it would fail. He cannot show that the



                                          4
district court failed to consider the factors in 18 U.S.C. § 3553. The district court

considered the applicable guideline range and imposed the sentence Jackson

requested. The court was not required to state on the record that it explicitly

considered each of the § 3553(a) factors or to discuss each of the § 3553(a) factors.

See Scott, 426 F.3d at 1329. Finally, Jackson cannot establish that if the district

court failed to consider the § 3553(a) factors, there is a reasonable probability of a

lesser sentence had it considered them.

      Jackson next contends that the district court erred in applying an

enhancement to his advisory guideline range based upon a finding that he

manufactured counterfeit obligations. He argues that his guilty plea to conspiring

to make, forge, and counterfeit Federal Reserve Notes was insufficient to support

the enhancement because the court did not find that there was sufficient evidence

to show that Jackson himself actually participated in the creation of the counterfeit

obligations. Additionally, he argues that the testimony presented at the sentencing

hearing and the unproven assertions in the PSI were not sufficient to show that he

actually created the counterfeit notes.

      A challenge to the application of the guidelines is a mixed question of law

and fact. United States v. Anderson, 326 F.3d 1319, 1326 (11th Cir. 2003). We

review the district court’s findings of fact for clear error. Id. “The Government



                                           5
bears the burden of establishing by a preponderance of the evidence the facts

necessary to support a sentencing enhancement.” United States v. Askew, 193

F.3d 1181, 1183 (11th Cir. 1999). Pursuant to U.S.S.G. § 2B5.1(b)(2), a

defendant’s offense level is increased by two points if the defendant “manufactured

or produced any counterfeit obligation or security of the United States.” U.S.S.G.

§ 2B5.1(b)(2).

      The district court’s finding that Jackson manufactured counterfeit

obligations was supported ample evidence: (1) he admitted that he was guilty of

manufacturing counterfeit Federal Reserve Notes; (2) the evidence showed that he

recruited a co-conspirator to help him cut up and process the counterfeit currency

and told another co-conspirator that he had printed counterfeit notes and was in the

process of cutting up the notes. Accordingly, the district court did not commit

clear error in applying the U.S.S.G. § 2B5.1(b)(2) enhancement.

      Finally, Jackson contends that the district court erred in applying an

enhancement to his advisory guidelines range based upon his use of a dangerous

weapon in connection with the counterfeit currency offense. He argues that the

court did not adequately address the fact that he legally owned and possessed the

handgun at the time of his arrest. Jackson argues that he provided the court with

undisputed evidence that he possessed the gun for a legal alternative—personal



                                          6
protection—and, thus, because there was equal evidence on both sides of the

argument, it was unreasonable for the court to find the government met its burden.

      Pursuant to U.S.S.G. § 2B5.1(b)(4), a defendant’s offense level is increased

by two points if the defendant possessed a firearm in connection with the offense.

U.S.S.G. § 2B5.1(b)(4). We review the district court’s findings of fact for clear

error. Anderson, 326 F.3d at 1326.

      During the guilty plea hearing, Jackson admitted that he intended to use the

counterfeit currency to purchase drugs and that when he met Miller in anticipation

of going to make the drug deal, he was carrying a handgun in his waistband. The

evidence also showed that Jackson stated that he was not worried about the drug

deal going badly because he was “strapped,” meaning that he was carrying a

firearm. This evidence was sufficient for the district court to find that Jackson

possessed a handgun in connection with the counterfeit currency offense.

Accordingly, the district court did not commit clear error in applying the U.S.S.G.

§ 2B5.1(b)(4) enhancement.

      AFFIRMED.




                                          7